Citation Nr: 1758413	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for C3-C4 spondylosis with cord compression.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an upper back condition. 

3.  Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from December 1976 to December 1979

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 1981 the RO denied the Veteran's claim for service connection for a back condition.  The Veteran did not appeal that decision and it became final.  Subsequently, in a September 2011 rating decision, the RO reopened and denied the claims of service connection for C3-C4 spondylosis with cord compression and an upper back condition.  In the same rating decision the RO denied service connection for retinitis pigmentosa.  Nevertheless, despite such action by the RO, the Board must independently determine whether new and material evidence has been received to reopen the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).  The proper issues on appeal, therefore, is whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection C3-C4 spondylosis with cord compression and an upper back condition and service connection for retinitis pigmentosa.

Testimony was received from the Veteran during an August 2016 video conference hearing.  A transcript of this testimony is associated with the claims file.

The issues of service connection for C3-C4 spondylosis with cord compression, an upper back condition and retinitis pigmentosa are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 1981 decision, the RO disallowed the claim for service connection for a back disability because there was no evidence of treatment for a back injury in service. 

2.  The evidence received since the October 1981 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for C3-C4 spondylosis with cord compression and an upper back condition.


CONCLUSIONS OF LAW

1.  The October 1981 rating decision, which denied service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 3.105 (2005).

2.  The evidence received subsequent to the October 1981 rating decision is new and material, and the issues of service connection for C3-C4 spondylosis with cord compression and an upper back condition are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA has thus far fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), all identified and obtainable post-service treatment records, and lay statements have been associated with the record. 

During the December 2016 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

With respect to the Veteran's claim for entitlement to service connection for C3-C4 spondylosis with cord compression and an upper back condition, the Veteran has not yet been afforded a VA examination.  As this case is being remanded to obtain additional information related to the Veteran's back disability, VA's duty to assist is ongoing.

      II.  Claim to Reopen

In an unappealed October 1981 decision, the RO denied service connection for a back disability because there was no evidence of treatment for a back injury in service.  In September 2010, the RO received an Application for Compensation and/or Pension from the Veteran for neck pain, herniated disc, residual pain in the upper back, poor vision, bilateral knee pain, bilateral arthritic condition and numbness in the left hand.  These claims were denied in a September 2011 rating decision.  The Veteran filed a timely notice of disagreement and VA Form 9 and for the issues of C3-C4 spondylosis with cord compression, an upper back condition and retinitis pigmentosa.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 3.105 (2005). 

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the C3-C4 spondylosis with cord compression and upper back condition issues before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156 (a) has been received since the final October 1981 rating decision.  Specifically, the Veteran submitted an opinion from a private physician which opined on the Veteran's back condition was related to service.  This new evidence was neither cumulative nor redundant, as the opinion of the private physician opined on the nexus between the Veteran's current back pain and his treatment for back conditions during service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the claim for entitlement to service connection for a C3-C4 spondylosis with cord compression and an upper back condition.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the back disability claims.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied back disability claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim for service connection for C3-C4 spondylosis with cord compression is reopened.

The claim for service connection for an upper back condition is reopened


REMAND

      C3-C4 Spondylosis with Cord Compression and Upper Back Condition

The Veteran claims that his C3-C4 spondylosis with cord compression and upper back condition were caused by his active duty service, specifically an event in service where he caught a falling girl and injured his back.

The Veteran's STRs show treatment for a back strain in December 1978 and it is noted that he injured his back while catching a falling girl.  As noted above, the Veteran has submitted a private treatment record which states that Veteran's current pain condition is related to his active duty service.  However, the private medical opinion does not specify which back conditions are related to his active duty service and therefore it is insufficient for the Board to make a decision at this time.  

The Board finds that a VA examinations pertaining to the Veteran's C3-C4 spondylosis with cord compression and upper back condition are necessary on remand, as there is competent medical evidence of current diagnosed disabilities, specifically, C3-C4 spondylosis with cord compression and spinal stenosis, and the Veteran's service treatment records show that he reported back strains while in service.  See 3.159(c)(4).  Accordingly, while on remand, the Veteran should be afforded a VA examination to determine the current nature and etiology of his C3-C4 spondylosis with cord compression and upper back condition.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

      Retinitis Pigmentosa

The Veteran claims that his retinitis pigmentosa was caused by his active duty service, specifically an incident in service where he suffered adverse effects from heat exposure.  

The Veteran's November 1976 enlistment examination shows defective vision, non-congenital deformities upon his entry into service.  He has also submitted private treatment records that show a diagnosis of retinitis pigmentosa.  

The VA's duty to assist also requires it to provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4) (providing that an examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide a claim). 

Here, the Board finds that a VA examination pertaining to the Veteran's retinitis pigmentosa disability is necessary on remand, as there is competent medical evidence of a current diagnosed disability, specifically, retinitis pigmentosa, and the Veteran's service treatment records show that he reported defective vision while in service.  See 3.159(c)(4).  Accordingly, while on remand, the Veteran should be afforded a VA examination to determine the current nature and etiology of his retinitis pigmentosa disability.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his back disorders and retinitis pigmentosa and obtain any identified records. 

2.  Schedule the Veteran for a VA spinal examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

For any spinal diagnosis made, the examiner should indicate:

Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was caused by the Veteran's activities in active service.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  Schedule the Veteran for a VA examination with an appropriate examiner for retinitis pigmentosa.  The examiner should review the claims file, specifically the Veteran's service treatment records and his lay statements regarding the connection between his current vision condition and in-service heat exposure.  All necessary testing should be conducted.  The examiner should then answer the following:

a.)  Is it clear and unmistakable (i.e., obvious and manifest) that the Veteran's retinitis pigmentosa preexisted his entrance into service?  If so, identify such clear and unmistakable evidence or medical principle as a rationale for that conclusion.

b.)  If the disability clearly and unmistakably pre-existed service, did it worsen in service, and if so, is it clear and unmistakable (obvious and manifest) that the disability was not aggravated beyond the natural progression by service, to include working during the night or in low light?  In other words, is it clear and unmistakable that any increase in his retinitis pigmentosa was due to the natural progression of the disease?

c.)  If the examiner concludes that the disorder did not clearly and unmistakably preexist entry into service or that it was not clearly and unmistakably not aggravated during service, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service, to specifically include the Veteran's lay statements regarding his heat exposure during service? 

A complete rationale for any opinion offered should be provided.

4.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


